Citation Nr: 0503547	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-21 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than August 30, 
2001, for the award of service connection for cold weather 
injury residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1950 to March 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision in which 
the Detroit, Michigan, Regional Office (the RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for residuals of cold weather injuries, effective 
as of August 30, 2001.  The veteran thereafter indicated 
disagreement with the assignment of that effective date and, 
after being issued a statement of the case, perfected his 
appeal of his claim of entitlement to an earlier effective 
date by the submission of a substantive appeal (VA Form 9) in 
July 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

After having carefully considered the matter, the Board finds 
that a remand is in order to ensure full and complete 
compliance with the enhanced duty to notify and duty to 
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA).  

The record indicates that service connection for the 
residuals of a cold weather injury was granted by rating 
decision dated in August 2002, and the veteran expressed 
disagreement with the assigned effective date of service 
connection.  In a December 2003 opinion regarding notice of 
information and evidence necessary to substantiate claim for 
issues raised in Notice of Disagreement, VA General Counsel 
held that "if, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue."  VAOPGCPREC 8-03.   

Here, the veteran has not been apprised in accordance with 
the VCAA - in particular, the general notice of the statutory 
and regulatory provisions relevant to his claim; the 
statement of the case furnished to him in July 2003, nor any 
other document provided to him by VA, sets forth VA's general 
duty to assist claimants in the development of their claims, 
to include as set forth in VA's regulations (38 C.F.R. 
§ 3.159).  Moreover, he has not been provided specific notice 
of the VCAA's requirements, particularly VA's obligation to 
inform the claimant which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [notice requirement of the VCAA requires that VA must 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as which evidence VA will 
attempt to obtain and which evidence the claimant is 
responsible for producing].  

Because the Board cannot rectify this deficiency on its own, 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must furnish the veteran and his 
representative a VCAA letter that 
specifically informs the veteran 
regarding what information and evidence 
is to be provided by the claimant and 
what portion is to be provided by VA.

2.  Thereafter, after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  This SSOC should set 
forth all laws and regulations pertinent 
to the VCAA (38 U.S.C.A. § 5103 et seq.; 
38 C.F.R. § 3.159).  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



